            Case 2:19-cv-00336-RAJ Document 116 Filed 12/07/20 Page 1 of 2




 1                                                                   Hon. Richard A. Jones
 2

 3

 4                         UNITED STATES DISTRICT COURT
 5
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6
     TELECOMMUNICATION SYSTEMS,
 7                                                   No. 2:19-cv-00336-RAJ
     INC.,
 8                       Plaintiff,
           v.                                        MINUTE ORDER
 9
     LYNNE HOUSERMAN and MOTOROLA                    CONSOLIDATING CASES
10
     SOLUTIONS, INC.,
11                       Defendants.
12
     LYNNE HOUSERMAN,                                No. 2:19-cv-00644-RAJ
13

14                       Plaintiff,
           v.
15   COMTECH TELECOMMUNICATIONS
16
     CORPORATION, FRED KORNBERG,
     and MICHAEL D. PORCELAIN,
17
                         Defendants.
18

19
           The Clerk issues the following minute order by the authority of the Honorable
20
     Richard A. Jones, United States District Court Judge.
21         THIS MATTER has come before the Court on TeleCommunication Systems, Inc.,
22   Comtech Telecommunications Corporation., Fred Kornberg, and Michael D. Porcelain’s
23   Motion to Consolidate Related Cases for Trial (Dkt. # 104). At a hearing conducted

24   on December 4, 2020, counsel for Lynne Houserman and Motorola Solutions, Inc.

25   indicated Ms. Houserman and Motorola Solutions, Inc. did not oppose consolidation of

26
     the related cases. Accordingly, IT IS ORDERED that:



     MINUTE ORDER CONSOLIDATING CASES - 1
            Case 2:19-cv-00336-RAJ Document 116 Filed 12/07/20 Page 2 of 2




 1          1.     The Motion to Consolidate Related Cases for Trial filed in
 2   Telecommunication Systems, Inc. v. Houserman, et al., 2:19-cv-00336-RAJ
 3   (Dkt. # 104), is GRANTED.

 4          2.     The following cases shall be consolidated for all purposes, including

 5
     trial: Telecommunication Systems, Inc. v. Houserman, et al., 2:19-cv-00336-RAJ and
     Houserman v. ComTech Telecommunications Corporation, et al., 2:19-cv-00644-RAJ.
 6
            3.     Houserman v. ComTech Telecommunications Corporation, et al., 2:19-
 7
     cv-00644-RAJ is designated as the lead case and the February 1, 2021 trial date and
 8
     pretrial deadlines set forth therein shall govern.
 9
            4.     All further documents in the consolidated action shall be filed in the
10
     matter of Houserman v. ComTech Telecommunications Corporation, et al., 2:19-cv-
11
     00644-RAJ, and bear this cause number.
12

13

14          DATED this 7th day of December, 2020.
15                                              WILLIAM M. McCOOL,
                                                Clerk of the Court
16

17                                                /s/ Victoria Ericksen
                                                      Deputy Clerk
18

19

20

21

22

23

24

25

26



     MINUTE ORDER CONSOLIDATING CASES - 2
